


109 HR 6025 IH: Alternative Liquid

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6025
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Whitfield
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To promote coal-to-liquid fuel
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Alternative Liquid Transportation Fuel
			 Promotion Act of 2006.
		2.DefinitionsIn this Act:
			(1)BiomassThe
			 term biomass means any organic material other than oil and
			 natural gas (or any product thereof).
			(2)CoalThe
			 term coal means any carbonized or semicarbonized matter,
			 including peat and biomass.
			(3)Coal-to-liquidThe term coal-to-liquid
			 means—
				(A)with respect to a process or technology,
			 the use of the coal resources of the United States, using the class of chemical
			 reactions known as Fischer-Tropsch, to produce synthetic fuel suitable for
			 transportation; and
				(B)with respect to a facility, the portion of
			 a facility related to the Fischer-Tropsch process, Fischer-Tropsch finished
			 fuel production, or the capture, transportation, or sequestration of byproducts
			 of the use of coal at the Fischer-Tropsch facility, including carbon
			 emissions.
				(4)SecretaryThe term Secretary means the
			 Secretary of Energy.
			3.Coal-to-liquid fuel
			 loan guarantee program
			(a)Eligible
			 projectsSection 1703(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the
			 end the following:
				
					(11)Large-scale coal-to-liquid facilities (as
				defined in section 2 of the Alternative
				Liquid Transportation Fuel Promotion Act of 2006), that use coal
				resources of the United States to produce not less than 5,000 barrels a day of
				liquid transportation
				fuel.
					.
			(b)Authorization of
			 appropriationsSection 1704
			 of the Energy Policy Act of 2005 (42 U.S.C. 16514) is amended by adding at the
			 end the following:
				
					(c)Coal-to-liquid
				projects
						(1)In
				generalThere are authorized
				to be appropriated such sums as are necessary to provide the cost of guarantees
				for projects involving large-scale coal-to-liquid facilities under section
				1703(b)(11).
						(2)Limitations
							(A)In
				generalNo loan guarantees
				shall be provided under this title for projects described in paragraph (1)
				after (as determined by the Secretary)—
								(i)the tenth such loan guarantee is issued
				under this title; or
								(ii)production capacity covered by such loan
				guarantees reaches 100,000 barrels per day of coal-to-liquid fuel.
								(B)Individual
				projects
								(i)In
				generalA loan guarantee may
				be provided under this title for any large-scale coal-to-liquid facility
				described in paragraph (1) that produces no more than 20,000 barrels of
				coal-to-liquid fuel per day.
								(ii)Non-Federal
				funding requirementTo be
				eligible for a loan guarantee under this title, a large-scale coal-to-liquid
				facility described in paragraph (1) that produces more than 20,000 barrels of
				coal-to-liquid fuel per day shall be required to provide non-Federal funding
				for the proportional cost of the loan guarantee for production that exceeds
				20,000 barrels of coal-to-liquid fuel per
				day.
								.
			4.Coal-to-liquid
			 facilities loan program
			(a)Definition of
			 eligible recipientIn this
			 section, the term eligible recipient means an individual,
			 organization, or other entity that owns, operates, or plans to construct a
			 coal-to-liquid facility that will produce at least 5,000 barrels per day of
			 coal-to-liquid fuel.
			(b)EstablishmentThe Secretary shall establish a program
			 under which the Secretary shall provide loans, in a total amount not to exceed
			 $20,000,000, for use by eligible recipients to pay the Federal share of the
			 cost of obtaining any services necessary for the planning, permitting, and
			 construction of a coal-to-liquid facility.
			(c)ApplicationTo be eligible to receive a loan under
			 subsection (b), an owner or operator of a coal-to-liquid facility shall submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
			(d)Non-Federal
			 matchTo be eligible to
			 receive a loan under this section, an eligible recipient shall use non-Federal
			 funds to provide a dollar-for-dollar match of the amount of the loan.
			(e)Repayment of
			 loan
				(1)In
			 generalTo be eligible to
			 receive a loan under this section, an eligible recipient shall agree to repay
			 the original amount of the loan to the Secretary not later than 5 years after
			 the date of the receipt of the loan.
				(2)Source of
			 fundsRepayment of a loan
			 under paragraph (1) may be made from any financing or assistance received for
			 the construction of a coal-to-liquid facility described in subsection (a),
			 including a loan guarantee provided under section 1703(b)(11) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16513(b)(11)).
				(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $200,000,000, to remain
			 available until expended.
			5.Strategic Petroleum
			 Reserve
			(a)Development,
			 operation, and maintenance of ReserveSection 159 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6239) is amended—
				(1)by redesignating subsections (f), (g), (j),
			 (k), and (l) as subsections (a), (b), (e), (f), and (g), respectively;
			 and
				(2)by inserting after subsection (b) (as
			 redesignated by paragraph (1)) the following:
					
						(c)Study of
				maintaining coal-to-liquid products in ReserveNot later than 1 year after the date of
				enactment of the Alternative Liquid
				Transportation Fuel Promotion Act of 2006, the Secretary
				shall—
							(1)conduct a study of the feasibility and
				suitability of maintaining coal-to-liquid products in the Reserve; and
							(2)submit to the Committee on Energy and
				Natural Resources of the Senate and the Committee on Energy and Commerce of the
				House of Representatives a report describing the results of the study.
							(d)Construction or
				lease of storage facilitiesAs soon as practicable after the date of
				enactment of the Alternative Liquid
				Transportation Fuel Promotion Act of 2006, the Secretary may
				construct or lease 1 or more storage facilities—
							(1)in the vicinity of pipeline infrastructure
				and at least 1 military base; but
							(2)outside the boundaries of any State on the
				coast of the Gulf of
				Mexico.
							.
				(b)Petroleum
			 products for storage in ReserveSection 160 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6240) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by inserting a semicolon
			 at the end;
					(B)in paragraph (2), by striking
			 and at the end;
					(C)in paragraph (3), by striking the period at
			 the end and inserting ; and; and
					(D)by adding at the end the following:
						
							(4)coal-to-liquid products (as defined in
				section 2 of the Alternative Liquid
				Transportation Fuel Promotion Act of 2006), as the Secretary
				determines to be appropriate, in a quantity not to exceed 20 percent of the
				total quantity of petroleum products in the
				Reserve.
							;
					(2)in subsection (b), by redesignating
			 paragraphs (3) through (5) as paragraphs (2) through (4), respectively;
			 and
				(3)by redesignating subsections (f) and (h) as
			 subsections (d) and (e), respectively.
				(c)Conforming
			 amendmentsSection 167 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6247) is amended—
				(1)in subsection (b)—
					(A)by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively; and
					(B)in paragraph (2) (as redesignated by
			 subparagraph (A)), by striking section 160(f) and inserting
			 section 160(e); and
					(2)in subsection (d), in the matter preceding
			 paragraph (1), by striking section 160(f) and inserting
			 section 160(e).
				
